Citation Nr: 1024190	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  07-24 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a disability rating greater than 
30 percent prior to October 3, 2008, and greater than 
50 percent thereafter, for an acquired psychiatric disability 
other than post traumatic stress disorder (PTSD).

2.  Entitlement to a disability rating greater than 
20 percent for chronic anterior cruciate ligament (ACL) tear 
of the right knee, including on an extraschedular basis.

3.  Entitlement to a disability rating greater than 
10 percent for residuals of an excision of the right radial 
head with traumatic arthritis, including on an extraschedular 
basis.

4.  Entitlement to service connection for right knee 
arthritis.


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from December 1978 to 
September 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a January 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi, which denied the Veteran's claim for 
a disability rating greater than 30 percent for an acquired 
psychiatric disability other than PTSD.  This matter also is 
on appeal of a February 2008 rating decision in which the RO 
denied the Veteran's claim of service connection for right 
knee arthritis and also denied the Veteran's increased rating 
claims for chronic ACL tear of the right knee and for 
residuals of an excision of the right radial head with 
traumatic arthritis.

In a November 2008 rating decision, the RO assigned a 
50 percent rating for the Veteran's service-connected 
acquired psychiatric disability other than PTSD effective 
October 3, 2008.  A Travel Board hearing was held at the RO 
in August 2009.

The Board notes that, in January 2009, the Veteran filed a 
claim of entitlement to a total disability rating based on 
individual unemployability (TDIU).  The Veteran testified at 
his August 2009 Travel Board hearing that he was unemployable 
as a result of his service-connected right knee, right elbow, 
and psychiatric disabilities.  The RO denied the Veteran's 
TDIU claim in a November 2009 rating decision.  The Board 
also notes that, in Rice v. Shinseki, the United States Court 
of Appeals for Veterans Claims (Court) recently held that a 
TDIU claim cannot be considered separate and apart from an 
increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 
447 (2009).  Instead, the Court held that a TDIU claim is an 
attempt to obtain an appropriate rating for a service-
connected disability.  The Court also found in Rice that, 
when entitlement to a TDIU is raised during the adjudicatory 
process of the underlying disability, it is part of the claim 
for benefits for the underlying disability.  

As will be explained below, the criteria for referral to the 
Director, Compensation & Pension (C&P) Service, for 
extraschedular consideration have been met with respect to 
the Veteran's service-connected chronic ACL tear of the right 
knee and his service-connected residuals of an excision of 
the right radial head with traumatic arthritis.  The Veteran 
also has asserted in this case that he is entitled to a TDIU 
because he is not employable solely by reason of his service-
connected disabilities.  The Board notes that it is 
prohibited from assigning an extraschedular rating and a TDIU 
in the first instance.  In light of Rice, and because it 
appears that the Veteran has been advised of what information 
and evidence is required to support a TDIU claim, all 3 of 
these claims are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to October 3, 2008, the competent medical evidence 
shows that the Veteran's service-connected acquired 
psychiatric disability other than PTSD was manifested by, at 
worst, occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks due to such symptoms 
as sleep disturbance and depression.

3.  Effective October 3, 2008, the competent medical evidence 
shows that the Veteran's service-connected acquired 
psychiatric disability other than PTSD was manifested by, at 
worst, occupational and social impairment with deficiencies 
in most areas due to such symptoms as severe depression, 
difficulty sleeping, participation in passive activities 
only, an inability to drive long distances due to poor 
concentration, and no energy or motivation; there was no 
evidence of total disability.

4.  The competent medical evidence shows that the Veteran's 
service-connected chronic ACL tear of the right knee is 
manifested by severe pain on ambulation which required the 
use of a cane in his left hand and a brace on his right knee 
and an inability to walk for more than 15 minutes or more 
than 50 feet.

5.  The competent medical evidence shows that the Veteran's 
service-connected residuals of excision of the right radial 
head with traumatic arthritis is manifested by consistently 
severe pain, an inability to lift anything weighing more than 
5 pounds, an inability to perform more than light repetitive 
activities for more than 15 minutes, and flare-ups of severe 
pain.

6.  The evidence shows that the Veteran's service-connected 
chronic ACL tear of the right knee and his service-connected 
residuals of excision of the right radial head with traumatic 
arthritis both present an exceptional or unusual disability 
picture with marked interference with employment such that 
referral to the Director, C&P Service, for extraschedular 
consideration is warranted.  

7.  In testimony at his August 13, 2009, Board hearing, prior 
to the promulgation of a decision in the appeal, the 
appellant requested a withdrawal of his appeal with respect 
to the denial of his service connection claim for right knee 
arthritis.




CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 
30 percent prior to October 3, 2008, for an acquired 
psychiatric disability other than PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.130, Diagnostic Code (DC) 9440 (2009).  

2.  The criteria for a 70 percent rating, and no higher, 
effective October 3, 2008, for an acquired psychiatric 
disability other than PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.130, DC 9440 (2009).

3.  The criteria for a disability rating greater than 
20 percent for a chronic ACL tear of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.71a, DC 5257 (2009).

4.  The criteria have been met for referral to the Director, 
C&P Service, for consideration of whether a disability rating 
greater than 20 percent for a chronic ACL tear of the right 
knee is warranted on an extraschedular basis.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.71a, DC 5257 (2009).

5.  The criteria for a disability rating greater than 
10 percent for residuals of an excision of the right radial 
head with traumatic arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.71a, DC 5010-5212 (2009).

6.  The criteria have been met for referral to the Director, 
C&P Service, for consideration of whether a disability rating 
greater than 10 percent is warranted for residuals of an 
excision of the right radial head with traumatic arthritis on 
an extraschedular basis.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 4.71a, DC 5010-5212 
(2009).

7.  The criteria for withdrawal of an appeal by the appellant 
have been met on the issue of entitlement to service 
connection for right knee arthritis.  38 U.S.C.A. 
§§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in November 2006 and in November 2007, VA 
notified the Veteran of the information and evidence needed 
to substantiate and complete his claims for increased ratings 
for an acquired psychiatric disability, a chronic ACL tear of 
the right knee, and for residuals of an excision of the right 
radial head with traumatic arthritis, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Accordingly, the Board finds that VA met 
its duty to notify the Veteran of his rights and 
responsibilities under the VCAA.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the Veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in August 2009.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the Veteran's claims 
file, including the Veteran's Social Security Administration 
(SSA) records, and the Veteran does not appear to contend 
otherwise.  The Board notes in this regard that the Veteran 
testified in August 2009 that he had been awarded SSA 
disability benefits at two separate time periods and most 
recently had been awarded SSA disability benefits effective 
August 31, 2002.  A review of the Veteran's SSA records shows 
that he was in receipt of SSA disability benefits between 
September 1991 and June 2000 when SSA determined that his 
disability had improved and he was not disabled for SSA 
purposes.  A copy of the Veteran's SSA disability awards 
decision awarding him disability effective August 31, 2002, 
also is of record.  The Veteran's available SSA records 
consist largely of duplicate copies of VA treatment records.  

Additionally, most of the examinations provided and medical 
opinions obtained are adequate for rating purposes as the 
examinations were performed based upon a review of the 
pertinent medical evidence and complaints of the Veteran and 
the opinions provided include well-reasoned rationale.  The 
Board notes in this regard that, in an October 2008 VA joints 
examination, a VA examiner opined that he could not resolve 
the issue of whether the Veteran's right knee pain was the 
result of a prior right knee injury "without resorting to 
mere speculation."  Normally, a VA examination report 
containing an opinion that discusses "mere speculation" is 
considered "non-evidence" and must be returned as 
inadequate.   See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).  In this case, however, the VA examiner did not 
discuss the stability of the Veteran's right knee in his 
October 2008 opinion and instead focused on whether his 
current right knee pain was the result of a prior right knee 
injury.  The Board finds that it is not prejudicial to rely 
on the October 2008 VA examination report in adjudicating the 
Veteran's increased rating claim for a right knee disability 
because the relevant schedular criteria consider only whether 
the knee disability is manifested by recurrent subluxation or 
lateral instability.  See 38 C.F.R. § 4.71a, DC 5257 (2009).  
Further, because the Board has determined that the Veteran's 
increased rating claim for a right knee disability should be 
referred to the Director, C&P Service, for extraschedular 
consideration, there is no prejudice to the Veteran in 
relying on the October 2008 VA examination report.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the Veteran and that no further 
action is necessary to meet the requirements of the VCAA.  As 
such, the Board will now turn to the merits of the Veteran's 
claims.

The Veteran has contended that his service-connected right 
knee, right elbow, and psychiatric disabilities all are more 
disabling than currently evaluated.  He testified in August 
2009 that his right knee and right elbow disabilities 
required him to use a cane and a knee brace to walk.  He also 
testified that he wore his knee brace to bed because he had 
problems moving his right knee from side to side.  He 
testified further that he had fallen several times even while 
wearing the knee brace.  With respect to the right elbow, he 
contended that it was painful and prevented him from doing 
things normally with his right hand.  He also has contended 
that he is more depressed than when his service-connected 
psychiatric disability last was evaluated.

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

The Veteran's service-connected acquired psychiatric 
disability other than PTSD currently is evaluated as 
30 percent disabling prior to October 3, 2008, and as 
50 percent disabling thereafter by analogy to 38 C.F.R. 
§ 4.130, DC 9440 (chronic adjustment disorder).  See 
38 C.F.R. § 4.130, DC 9440 (2009).  Under DC 9440, a 
30 percent rating is assigned for an acquired psychiatric 
disability manifested by occupational and social impairment 
with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal) due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, or recent events).  38 C.F.R. § 4.130, DC 9440 
(2009).

A 50 percent rating is assigned under DC 9440 for an acquired 
psychiatric disability manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect, circumstantial, 
circumlocutory, or stereotyped speech, panic attacks more 
than once a week, difficulty in understanding complex 
commands, impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks), impaired judgment, impaired abstract 
thinking, disturbances of motivation and mood, and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating is assigned under DC 9440 for an acquired 
psychiatric disability manifested by occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood due to 
such symptoms as suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure, or irrelevant, near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively, impaired impulse control 
(such as unprovoked irritability with periods of violence), 
spatial disorientation, neglect of personal appearance and 
hygiene, difficulty in adapting to stressful circumstances 
(including work or a work-like setting), or an inability to 
establish and maintain effective relationships.  

A 100 percent rating is assigned under DC 9440 for an 
acquired psychiatric disability manifested by total 
occupational and social impairment due to such symptoms as 
gross impairment in thought process or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, and memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Veteran's service-connected chronic ACL tear of the right 
knee ("right knee disability") currently is evaluated as 
20 percent disabling by analogy to 38 C.F.R. § 4.71a, DC 5257 
(other knee impairment).  DC 5257 provides a 20 percent 
rating for moderate recurrent subluxation or lateral 
instability of the knee.  A maximum 30 percent rating is 
assigned for severe recurrent subluxation or lateral 
instability of the knee.  See 38 C.F.R. § 4.71a, DC 5257 
(2009).  

The Veteran's service-connected residuals of an excision of 
the right radial head with traumatic arthritis ("right elbow 
disability") currently is evaluated as 10 percent disabling 
by analogy to 38 C.F.R. § 4.71a, DC 5010-5212 (arthritis-
impairment of radius).  See 38 C.F.R. § 4.71a, DC 5010-5212 
(2009).  DC 5010 provides a 10 percent rating for arthritis 
with x-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups.  A maximum 20 percent rating 
is assigned under DC 5010 for arthritis with x-ray evidence 
of involvement of 2 or more major joints or 2 or more minor 
joint groups with occasional incapacitating exacerbations.  
See 38 C.F.R. § 4.71a, DC 5010 (2009).

DC 5212 provides a 10 percent rating for malunion of the 
radius with bad alignment for the major (dominant) and minor 
(non-dominant) side.  A 20 percent rating is assigned for 
non-union in the upper half of the radius for the major and 
minor side.  A 20 percent rating also is assigned for non-
union in the lower half of the radius with false movement and 
without loss of bone substance or deformity on the minor 
side.  A 30 percent rating is assigned for non-union in the 
lower half of the radius with false movement and without loss 
of bone substance or deformity on the major side.  A maximum 
30 percent rating also is assigned for non-union in the lower 
half of the radius with false movement with loss of bone 
substance (1 inch (2.5 cms) or more) and marked deformity on 
the minor side.  A maximum 40 percent rating is assigned for 
non-union in the lower half of the radius with false movement 
with loss of bone substance (1 inch (2.5 cms) or more) and 
marked deformity on the major side.  See 38 C.F.R. § 4.71a, 
DC 5212 (2009).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2009).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2009).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  For the purpose 
of rating disability from arthritis, the elbow and knee are 
considered major joints.  38 C.F.R. § 4.45 (2009).  VA must 
consider "functional loss" of a musculoskeletal disability 
separately from consideration under the diagnostic codes; 
"functional loss" may occur as a result of weakness, 
fatigability, incoordination or pain on motion.  38 C.F.R. §§ 
4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
VA must consider any part of the musculoskeletal system that 
becomes painful on use to be "seriously disabled."

If a Veteran has separate and distinct manifestations 
relating to the same injury, he should be compensated under 
different diagnostic codes.  Esteban v. Brown, 6 Vet. App. 
259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).  Where 
a Veteran has a limitation of flexion and a limitation of 
extension, the limitations must be rated separately to 
adequately compensate for functional loss, which comports 
with the principle underlying Esteban.  See VAOPGCPREC 9-
2004.  The evaluation, however, of the same manifestation 
under different diagnostic codes is to be avoided.  38 C.F.R. 
§ 4.14 (2009).  The Rating Schedule may not be employed as a 
vehicle for compensating a claimant twice or more for the 
same symptomatology, since such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity and would constitute pyramiding.  See Esteban, 
citing Brady v. Brown, 4 Vet. App. 203 (1993).  VA's General 
Counsel has held that limitation of motion and instability of 
the knee involve different symptomatology and separate 
ratings specifically are allowed under the Rating Schedule 
with x-ray evidence of arthritis.  See VAOGCPREC Op. No. 23-
97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); and VAOGCPREC 
Op. No. 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 (1998).

The standard range of motion for the elbow is flexion to 
145 degrees, forearm pronation to 80 degrees, and forearm 
supination to 85 degrees.  38 C.F.R. § 4.71a, Plate I (2009).  
The standard range of motion for the knee is flexion to 
140 degrees and extension to 0 degrees.  38 C.F.R. § 4.71, 
Plate II (2009).

The Board finds that the preponderance of the evidence is 
against assigning a disability rating greater than 30 percent 
prior to October 3, 2008, for an acquired psychiatric 
disability other than PTSD.  The objective medical evidence 
does not indicate that, prior to October 3, 2008, the 
Veteran's service-connected acquired psychiatric disability 
was manifested by more than occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of an inability to perform occupational 
tasks.  See 38 C.F.R. § 4.130, DC 9440.  The Board 
acknowledges the Veteran's frequent statements that he has 
been unemployed since 1989, including throughout the pendency 
of this appeal.  These statements indicate that the Veteran 
may have experienced more than an occasional decrease in work 
efficiency and a longer period of an inability to perform 
occupational tasks.  The objective medical evidence dated 
prior to October 3, 2008, does not support such an inference 
from the Veteran's statements, however.  For example, on VA 
outpatient treatment in March 2005, the Veteran reported that 
"he is not able to do much and stays at home most days 
watching TV and trying to do some housework."  He also 
reported that he had no more suicidal thoughts thanks to his 
medication and did not consider suicide "at all."  He was 
involved with a woman he had met 9 months earlier whom he was 
living with and "who has been a plus in his life."  The VA 
examiner concluded in an addendum that the Veteran benefitted 
from his current antidepressant "but it does not completely 
resolve the depression."  He also concluded that the Veteran 
"continues to experience a severe and chronic level of 
depression that seems to be directly related to his chronic 
pain from his arthritis and to the resultant inability to 
work."  Thus, it appears that the Veteran's inability to 
work (as discussed in March 2005) was related more to his 
chronic arthritis than to the depression which resulted from 
his arthritis.

On VA examination in December 2006, the Veteran reported poor 
sleep hygiene, easy awakening, and middle insomnia due to 
chronic pain.  He also reported being seen once every 
3 months for depression and anxiety secondary to his medical 
condition.  He stated that he "just can't do anything" and 
had been unable to work secondary to his medical and 
psychological state.  Mental status examination of the 
Veteran showed full orientation, a depressed mood "secondary 
to his chronic pain conditions caused by the arthritis 
throughout his body," no homicidal or suicidal ideations or 
intentions, and coherent, relevant, and goal-directed speech 
which was within normal limits in rate, tone, and volume.  
There was no evidence of psychosis, delusions, or thought 
disorder.  The Veteran denied any hallucinations.  His memory 
seemed intact for remote events and fair to poor for recent 
events.  His insight and judgment also seemed fair.  The VA 
examiner stated that the Veteran "easily becomes angry and 
frustrated" due to "chronic pain issues related to his 
osteoarthritis throughout his body."  The Veteran's 
osteoarthritis interfered with his sleeping and eating 
patterns.  He had difficulty going to sleep and staying 
asleep.  He also had "some difficulty controlling his 
impulses secondary to his anger related to his pain level."  
The VA examiner stated that the Veteran was experiencing more 
pain than at his last evaluation in September 2003 and it was 
likely that the Veteran's symptoms had worsened significantly 
since then.  The Veteran's Global Assessment of Functioning 
(GAF) score was 45, indicating serious symptoms or any 
serious impairment in social, occupational, or school 
functioning.  The diagnoses were dysthymic disorder and 
depression secondary to osteoarthritis.

Again, the objective medical evidence indicates that the 
Veteran's pain from his osteoarthritis had worsened in 
December 2006.  He also was severely depressed as a result of 
his osteoarthritic pain.  The December 2006 VA examination 
report does not indicate, however, that his service-connected 
acquired psychiatric disability had worsened such that an 
increased rating is warranted.  The Veteran was oriented 
fully, without suicidal or homicidal ideation, and had fair 
memory and judgment at this examination.  The Board 
acknowledges that the VA examiner also found that the Veteran 
had some impaired impulse control.  This was attributed to 
anger at the pain which he experienced as a result of 
osteoarthritis throughout his body rather than as a result of 
his service-connected acquired psychiatric disability.

On VA outpatient treatment in July 2008, the Veteran 
complained of a depressed mood, irritability, agitation, 
insomnia getting and staying asleep, and low energy and 
concentration.  He stated that he was experiencing an episode 
of recurrent depression which had lasted for the previous 
4 months.  He denied any suicidal or homicidal thoughts.  He 
also denied any hospitalization for his service-connected 
acquired psychiatric disability.  Mental status examination 
of the Veteran showed full orientation and good eye contact.  
The Veteran was dressed casually, well groomed, and walked 
slowly with a cane.  His thoughts were coherent and goal-
directed.  His speech was normal in tone, pitch, and rate.  
The Veteran denied any hallucinations, delusions, or suicidal 
or homicidal ideation.  He had good judgment and concrete 
insight.  His GAF score was 50, indicating serious symptoms.  
A depression screening was suggestive of severe depression.  
The assessment was depression.  

The Board recognizes that the Veteran again was experiencing 
depression in July 2008.  The improved symptomatology and 
higher GAF score noted at this VA outpatient treatment visit, 
when compared to the symptomatology and lower GAF score noted 
at the Veteran's next most recent VA encounter for 
psychiatric problems (his VA examination in December 2006), 
suggests that the symptomatology attributable to the 
Veteran's service-connected acquired psychiatric disability 
actually had improved by July 2008.  For example, the 
Veteran's judgment and insight had improved from fair to good 
and from fair to concrete, respectively, between December 
2006 and July 2008.  Although the VA examiner noted that the 
Veteran had some impulse control problems secondary to 
osteoarthritis in December 2006, no impaired impulse control 
was noted in July 2008.  There is no indication in the 
objective medical evidence that the Veteran's service-
connected acquired psychiatric disability had worsened prior 
to October 3, 2008, such that a higher rating is warranted.  
In summary, absent objective evidence showing that the 
Veteran's service-connected acquired psychiatric disability 
was manifested by occupational and social impairment with 
reduced reliability and productivity (i.e., at least a 
50 percent rating under DC 9440), the Board finds that the 
criteria for a disability rating greater than 30 percent 
prior to October 3, 2008, for an acquired psychiatric 
disability are not met.  See 38 C.F.R. § 4.130, DC 9440 
(2009).

The Board also finds that the preponderance of the evidence 
supports assigning a 70 percent rating, and no higher, 
effective October 3, 2008, for the Veteran's service-
connected acquired psychiatric disability other than PTSD.  
On VA examination on October 3, 2008, the Veteran complained 
that he felt depressed every day and his daily depression was 
8 out of 10 on a pain scale.  He reported thinking about 
suicide once or twice every month and essentially stated 
that, if it wasn't for his wife being in his life, he might 
not be around.  When asked directly, however, the Veteran 
stated that he was not planning on killing himself.  He also 
reported feeling like crying once or twice a week "but he 
never lets himself cry."  He reported experiencing daily 
angry outbursts "where he yells but doesn't curse" for 
2-3 minutes but these outbursts did not escalate to hitting 
others or destroying property.  He stated that his sleep was 
poor, even on medication, and he did not sleep through the 
night.  He had trouble getting to sleep, woke up 2-3 times a 
night, and "tosses and turns a lot" while asleep.  He slept 
"about 3.5 hours" per night and woke up tired and fatigued.  
Overeating had led him to gain over 40 pounds in 6-7 months.  
He also stated that he had a poor sexual appetite "with the 
last marital intimacy episode being about 1.5 months ago."  
He had problems concentrating and felt worthless, helpless, 
and hopeless.  It was noted that the Veteran "can't do 
anything due to arthritis and pain."  He reported losing 
interest "in everything" and did not have a lot of energy.  
He spent his days passively watching television or sitting on 
the porch.  He felt anxiety but not panic "about every other 
day but this varies" and lasted only "for just a couple 
minutes."  

Mental status examination of the Veteran in October 2008 
showed he was neatly groomed, appropriately dressed, and 
casually dressed.  He ambulated slowly with a cane.  His 
speech was clear and coherent.  He did not elaborate on his 
answers to the questions asked of him.  He was unable to do 
serial 7's but could spell a word forward and backward.  His 
orientation was intact to person and place but not to time.  
His thought process showed a paucity of ideas.  His thought 
content was unremarkable.  No delusions were present.  His 
judgment showed that he understood the outcome of his 
behavior.  He had average intelligence but only partially 
understood that he had a problem.  His sleep impairment left 
him sleep deprived "and he is not able to get anything 
done."  No hallucinations were noted.  There also was no 
inappropriate behavior.  The Veteran had 
obsessive/ritualistic behavior in the form of counting 
behavior but was not considered dysfunctional.  Suicidal 
ideation was present but without a plan.  No panic attacks 
were observed.  No homicidal ideation was present.  The 
Veteran had good impulse control but also had episodes of 
violence.  He was able to maintain minimum personal hygiene 
and perform most of his activities of daily living.  The 
exception to the Veteran's ability to perform his activities 
of daily living was a moderate problem with driving.  The VA 
examiner stated that the Veteran was unable to drive long 
distances because he could not concentrate on the road ahead 
of him.  The Veteran stated that he had had a problem driving 
long distances for the previous 2 years.  

The VA examiner noted in his summary that the Veteran was 
distant and "barely smiled once."  The Veteran also stood 
up from time to time during the examination to relieve his 
physical pain.  The Veteran's memory was moderately impaired.  
The Veteran's GAF score was 45.  The VA examiner concluded 
that the Veteran's symptoms seemed to be more severe than the 
symptomatology associated with chronic adjustment disorder 
"and therefore warrants a stronger diagnosis."  This 
examiner also concluded that the Veteran was so depressed 
"that he was flat at this contact and not animated at all."  
The Veteran had no energy or motivation.  The diagnoses 
included mood disorder with depressed and anxious features 
secondary to a general medical condition (pain due to 
arthritis).

The Board finds the symptomatology associated with the 
Veteran's service-connected acquired psychiatric disability 
other than PTSD clearly had worsened at the October 3, 2008, 
VA examination such that a 70 percent rating is warranted 
effective as of that date.  At that examination, the Veteran 
reported thinking about suicide once or twice every month 
although he was not planning on killing himself.  He also 
reported feeling like crying once or twice a week and 
experiencing daily angry outbursts although these outbursts 
did not escalate to hitting others or destroying property.  
He stated that his sleep was poor, even on medication, and he 
did not sleep through the night.  Overeating had led him to 
gain over 40 pounds in 6-7 months.  He also stated that he 
had a poor sexual appetite.  The Veteran did not elaborate on 
his answers to the questions asked of him at this 
examination.  The VA examiner noted that the Veteran was 
distant and "barely smiled once."  The Veteran was unable 
to do serial 7's but could spell a word forward and backward.  
His orientation was intact to person and place but not to 
time; prior to October 3, 2008, his orientation always had 
been full in all spheres (time, person, place).  His thought 
process showed a paucity of ideas.  He had average 
intelligence but only partially understood that he had a 
problem.  For the first time on an examination conducted 
during the appeal period, the Veteran also displayed 
obsessive/ritualistic behavior although this was not 
considered dysfunctional.  The VA examiner stated that the 
Veteran was unable to drive long distances because he could 
not concentrate on the road ahead of him.  The Veteran's 
memory was moderately impaired.  The VA examiner noted that 
the Veteran's symptoms seemed to be more severe than the 
symptomatology associated with chronic adjustment disorder 
"and therefore warrants a stronger diagnosis."  This 
examiner also noted that the Veteran was so depressed "that 
he was flat at this contact and not animated at all."  The 
Veteran also had no energy or motivation.  Although the VA 
examiner stated that the Veteran had good impulse control, he 
also noted that the Veteran had episodes of violence as well.  

The Board finds that few of the symptoms described in the 
October 3, 2008, VA examination report were noted prior to 
this date, and, if they were present prior to this date, the 
symptomatology was not as severe as what was noted at this 
examination.  The symptomatology attributable to the 
Veteran's service-connected acquired psychiatric disability 
at the October 3, 2008, VA examination resulted in more than 
reduced reliability and productivity.  Instead, the Board 
finds that the Veteran's worsening psychiatric symptomatology 
observed at this examination showed that he had deficiencies 
in most areas due to such symptoms as severe depression, 
difficulty sleeping, participation in passive activities 
only, an inability to drive long distances due to poor 
concentration, and no energy or motivation.  There was no 
evidence at this VA examination that the Veteran was totally 
disabled as a result of his service-connected acquired 
psychiatric disability; instead, it appears that his total 
disability stems from a combination of his service-connected 
psychiatric and orthopedic disabilities.  The significant 
worsening in the Veteran's service-connected psychiatric 
symptomatology seen on VA examination on October 3, 2008, 
warrants assigning a higher disability rating as of this 
date.  In summary, because the objective evidence shows 
occupational and social impairment with deficiencies in most 
areas (a 70 percent rating under DC 9440) but not total 
disability (a 100 percent rating), the Board finds that the 
criteria for a 70 percent rating, and no higher, effective 
October 3, 2008, for service-connected acquired psychiatric 
disability other than PTSD have been met.  See 38 C.F.R. 
§ 4.130, DC 9440 (2009).

The Board also finds that the preponderance of the evidence 
is against assigning an increased rating greater than 
20 percent for the Veteran's service-connected right knee 
disability on a schedular basis.  The Board notes that the 
schedular criteria for a 30 percent rating under DC 5257 
requires severe recurrent subluxation or lateral instability 
of the knee.  See 38 C.F.R. § 4.71a, DC 5257 (2009).  The 
objective medical evidence does not show, however, that the 
Veteran experienced more than moderate recurrent subluxation 
or lateral instability at any time during the appeal period.  
For example, on VA outpatient treatment in March 2007, the 
Veteran had an almost full range of motion in the right knee 
(130 degrees out of a possible 140 degrees total).  His right 
knee also was stable.  The assessment was mild knee 
arthritis.  In September 2007, it was noted that the 
Veteran's range of motion was diffusely painful although no 
specific degree measurements were provided.  It also was 
noted that the Veteran wore a right knee brace.  The 
assessment was osteoarthritis likely responsible for knee 
pain.  The range of motion in the Veteran's knees was 
unchanged at 130 degrees (out of 140 degrees) on VA 
outpatient treatment in October 2007.  No knee deformities 
were noted.  The diagnosis was rheumatoid arthritis.

On VA examination in December 2007, the Veteran complained of 
right knee pain which was 10/10 on a pain scale "for years 
now."  He denied that anything improved or worsened his 
right knee pain.  He reported experiencing occasional right 
knee locking.  He wore both a neoprene knee sleeve and an ACL 
brace on his right knee.  He was able to perform his 
activities of daily living.  Physical examination showed 
active flexion from 0 to 135 degrees with pain throughout.  
The Veteran refused to do repetitive range of motion testing 
secondary to pain.  There was no instability, obvious 
diffusion, or warmth.  There was tenderness to palpation 
throughout the entire joint line space.  X-rays of the right 
knee were normal with no obvious joint space narrowing or 
osteophytes.  The assessment included mild right knee 
rheumatoid arthritis.

On VA examination in October 2008, the Veteran complained 
that his constant right knee pain affected his activities of 
daily living by making it difficult for him to walk around 
the house.  He stated that his ACL deficiency brace on the 
right knee provided moderate help for his right knee pain.  
Physical examination in the right knee showed a full range of 
motion from 0 to 140 degrees.  There was no crepitus, a mild 
patella grind, and mild tenderness to palpation along the 
lateral joint line.  The Veteran's right knee was stable.  
There was pain throughout the arc of motion on range of 
motion testing but no decreased range of motion on repetitive 
testing.  X-rays showed no overt signs of osteoarthritis, no 
joint space narrowing, no sclerosis, and no osteophytes.  The 
VA examiner stated that it was "more difficult to 
delineate" the Veteran's right knee disability because he 
had both an ACL deficient right knee, which was known to 
cause degenerative changes and degenerative arthritis, The 
diagnoses included moderate chondromalacia and ACL deficient 
right knee.  

VA magnetic resonance imaging (MRI) scan of the Veteran's 
right knee in June 2009 (which was included in a "BVA 
Brief" filed by the Veteran's attorney at his Board hearing 
and was accompanied by a signed waiver of RO jurisdiction) 
showed findings compatible with a known remote tear of the 
ACL, mild chondromalacia of the medial and lateral 
compartments of the patella, and a small joint effusion.  

On VA outpatient treatment in July 2009 (which was included 
in a "BVA Brief" filed by the Veteran's attorney at his 
Board hearing and was accompanied by a signed waiver of RO 
jurisdiction), the Veteran complained of significant right 
knee pain.  It was noted that the Veteran used a hinged knee 
brace and cane.  He was requesting a cortisone injection for 
his right knee.  Physical examination of the right knee 
showed a mild antalgic gait using the cane, no swelling or 
palpable effusion, and normal alignment.  There was minimal 
patellar tenderness to palpation.  There also was no 
ligamental laxity.  Flexion was limited to 90 degrees 
actively and passively "with verbalized difficulty."  There 
also was mild patellofemroal crepitus and grinding noted on 
flexion and extension.  No knee locking was noted.  The 
impressions were right knee pain status-post ACL 
tear/chondromalacia and rheumatoid arthritis.

The Board notes that the evidence of record indicates that 
the Veteran's right knee was stable throughout the appeal 
period.  There was no recurrent subluxation or lateral 
instability noted in the Veteran's right knee on any of the 
VA examinations conducted during this time period.  No laxity 
was noted at the Veteran's most recent VA outpatient 
treatment visit of record in July 2009 as well.  The evidence 
also shows that the Veteran's right knee arthritis was, at 
worst, mildly disabling.  An MRI scan of the Veteran's right 
knee in June 2009 showed only mild chondromalacia and a small 
joint effusion in addition to the Veteran's known ACL tear.  
The Board also notes that the absence of right knee 
subluxation or lateral instability precludes assigning a 
higher disability rating for the Veteran's service-connected 
right knee disability.  Absent evidence showing that the 
Veteran experienced severe recurrent subluxation or lateral 
instability in the right knee (i.e., a 30 percent rating 
under DC 5257), the Board finds that the schedular criteria 
for a disability rating greater than 20 percent for service-
connected chronic ACL tear of the right knee have not been 
met.  See 38 C.F.R. § 4.71a, DC 5257 (2009).

The Board also notes that there is no indication that the 
Veteran experienced any compensable limitation of motion on 
flexion or extension of the right knee such that a separate 
compensable rating based on limitation of motion is warranted 
in this case.  See VAOGCPREC Op. No. 23-97 (July 1, 1997), 62 
Fed. Reg. 63,604 (1997); and VAOGCPREC Op. No. 9-98 (Aug. 14, 
1998), 63 Fed. Reg. 56,704 (1998).  The Board acknowledges 
that the Veteran has been diagnosed as having right knee 
arthritis and rheumatoid arthritis.  There is no x-ray 
evidence of arthritis such that a separate compensable rating 
for right knee arthritis is warranted, however, as x-rays in 
October 2008 showed no "overt signs" of osteoarthritis.  
And no limitation of motion on right knee extension has been 
shown at any time during the appeal period.  The Veteran's 
right knee had an almost full range of motion on VA 
outpatient treatment in March and October 2007.  His range of 
motion was diffusely painful in September 2007; as noted, 
however, no specific range of motion in degrees was provided 
at that time.  Flexion was to 135 degrees with pain on VA 
examination in December 2007.  The Veteran had a full range 
of motion in the right knee on VA examination in October 
2008.  The Board also acknowledges that the Veteran's right 
knee flexion was limited to 90 degrees actively and passively 
"with verbalized pain" on VA outpatient treatment in July 
2009.  No limitation of motion on extension was noted at his 
outpatient treatment visit, however.  The Board observes in 
this regard that a minimum compensable 10 percent rating for 
limitation of flexion under DC 5260 requires flexion to be 
limited to 45 degrees.  The Veteran's flexion, while limited 
by pain in July 2009, was twice the range of motion (in 
degrees) of what is required for a compensable disability 
rating under DC 5260.  See 38 C.F.R. § 4.71a, DC 5260 (2009).  
In summary, absent evidence of compensable limitation of 
motion on flexion or extension of the right knee, the Board 
finds that a separate compensable rating for the Veteran's 
service-connected right knee disability also is not 
warranted.

The Board further finds that the preponderance of the 
evidence is against assigning a disability rating greater 
than 10 percent for residuals of an excision of the right 
radial head with traumatic arthritis on a schedular basis.  
The Veteran has contended that his service-connected right 
elbow disability is severely disabling and prevents him from 
using his right hand effectively.  The Veteran has reported 
that he is right-handed so the Veteran's right elbow is 
considered his major (or dominant) elbow.  A schedular rating 
greater than 10 percent under DC 5212 requires non-union in 
the upper half of the radius.  See 38 C.F.R. § 4.71a, DC 5212 
(2009).  The medical evidence does not support the Veteran's 
assertions of severe right elbow disability such that a 
disability rating greater than 10 percent is warranted.  For 
example, on VA outpatient treatment in September 2006, it was 
noted that, although the Veteran complained of non-traumatic 
right elbow pain, he stated that his right elbow did not hurt 
when he raised his right arm above his head.  The VA examiner 
stated that this was an "unusual presentation."  Physical 
examination of the elbow showed no tenderness to palpation, 
no complaints of deferred pain, and a full range of motion 
without difficulty on flexion and extension.  There also was 
no crepitus on flexion or extension and no complaints of pain 
on right forearm supination and pronation.  The impression 
was right elbow pain.  Physical examination of the Veteran's 
right elbow was unchanged on subsequent VA outpatient 
treatment in December 2006, although the Veteran complained 
that he had seen no improvement in his right elbow pain.  

On VA outpatient treatment in March 2007, physical 
examination showed some tenderness to palpation in the elbow 
and intact sensation.  Range of motion testing of the right 
elbow actively was from 30 to 90 degrees and from 0 to 
135 degrees passively.  X-rays showed some preservation of 
the ulnohumeral joint, evidence of radial head removal, and 
some osteophytes.  The assessment was mild right post-
traumatic arthritis of the elbow.  The Veteran received a 
cortisone injection in his right elbow joint.  

On VA examination in December 2007, the Veteran complained 
that his right elbow "just hurts all the time and it is hard 
for him to move it."  He reported that his right elbow pain 
was 10/10 on a pain scale of 1-10 "at all times, no 
improvement, nor any worsening of the pain."  He also 
reported right elbow locking but denied any episodes of 
dislocation or recurrent subluxation.  He wore a neoprene 
elbow sleeve on his right elbow.  The Veteran's range of 
right elbow motion was unchanged from March 2007.  There was 
no instability or obvious elbow deformity.  The Veteran was 
unable to perform repetitive range of motion testing due to 
pain.  X-rays showed a moderate amount of osteophytes and 
narrowing of the distal humeral ulnar joint.  The assessment 
was moderate post-traumatic arthritis in the right elbow.

On VA examination in October 2008, the Veteran's right elbow 
complaints were unchanged.  He reported that he could lift 
only about 5 pounds before experiencing severe right elbow 
pain and was able to do only light repetitive activities for 
about 15 minutes before he had elbow pain.  He stated that 
physical therapy and cortisone injections had not helped his 
right elbow pain.  Although he was able to bathe and feed 
himself, he also stated that his right elbow pain prevented 
him from doing "other things around the house."  Physical 
examination showed a full range of motion with complaints of 
pain on forearm supination and pronation.  No increased pain 
or decreased range of motion was noted with repetitive range 
of motion testing.  The Veteran had 2+ varus laxity and 
1+ valgus laxity in his right elbow, with valgus laxity 
causing the most severe pain in the lateral aspect of the 
right elbow.  There was tenderness over the area where the 
right radial head had been before it was removed surgically.  
X-rays of the right elbow showed evidence of previous radial 
head excision and some degenerative changes on the capitellar 
side of the elbow.  The radiologist noted that the Veteran's 
previously noted post-traumatic and degenerative changes had 
been stable since January 2007.  The VA examiner opined that 
the Veteran's right elbow pain and arthritis was most likely 
caused by or a result of his radial head excision which had 
resulted from his radial head fracture.  The assessment 
included right elbow pain likely secondary to post-traumatic 
arthritis secondary to radial head excision and resultant 
elbow instability and moderate arthritis of the right elbow.

The Board notes that the Veteran has had a full range of 
motion or, at worst, minimally limited range of motion in the 
right elbow throughout the appeal period.  The Veteran's 
right elbow arthritis associated with his residuals of a 
radial head excision also has been, at worst, moderately 
disabling.  The Board acknowledges that the Veteran's right 
elbow was limited from 30 to 90 degrees actively but had an 
almost full range of motion from 0 to 135 degrees passively 
on VA outpatient treatment in March 2007.  The VA examiner 
concluded at that time that the Veteran's right elbow 
arthritis was, at worst, mildly disabling.  The Board also 
acknowledges that, although there is x-ray evidence of right 
elbow arthritis, and although the elbow is considered a major 
joint under 38 C.F.R. § 4.45, there is no objective medical 
evidence showing that the Veteran's arthritis affected more 
than 1 major joint (the elbow) such that a higher disability 
rating is warranted under DC 5010 for arthritis.  See 
38 C.F.R. §§ 4.45, 4.71a, DC 5010 (2009).  The Board 
recognizes that the Veteran was diagnosed as having moderate 
right elbow arthritis following VA examination in December 
2007.  At that examination, however, the Veteran's range of 
right elbow motion was unchanged from March 2007 and there 
was no right elbow instability or obvious deformity.  The 
Veteran also was unable to perform repetitive range of motion 
testing due to pain.  Although x-rays of the Veteran's right 
elbow in December 2007 showed some degenerative changes on 
the capitellar side of the elbow, the radiologist noted that 
the Veteran's right elbow degenerative changes had been 
stable since January 2007.  The Veteran's right elbow 
disability also does not warrant a higher disability rating 
under DC 5212 because his right radial head has been removed 
surgically.  It would be unlikely, therefore, that the 
Veteran could demonstrate that his service-connected right 
elbow disability was manifested by non-union of the radius in 
the upper half when the radial head itself had been removed 
surgically.  In summary, absent evidence that the Veteran's 
right elbow arthritis affected more than 1 major joint or 
resulted in at least non-union of the radius in the upper 
half (i.e., at least a 20 percent rating under DC 5010-5212), 
the Board finds that the criteria for a disability rating 
greater than 10 percent for residuals of an excision of the 
right radial head with traumatic arthritis are not met.  See 
38 C.F.R. § 4.71a, DC 5010-5212 (2009).

Finally, with respect to the Veteran's service connection 
claim for right knee arthritis, the Board notes that it may 
dismiss any appeal which fails to allege specific error of 
fact or law in the determination being appealed.  38 U.S.C.A. 
§ 7105 (West 2002).  An appeal may be withdrawn as to any or 
all issues involved in the appeal at any time before the 
Board promulgates a decision.  38 C.F.R. § 20.204 (2009).  
Withdrawal may be made by the appellant or by his or her 
authorized representative.  38 C.F.R. § 20.204.  At his Board 
hearing on August 13, 2009, the appellant withdrew his appeal 
with respect to his service connection claim for right knee 
arthritis.  Thus, there remain no allegations of errors of 
fact or law for appellate consideration with respect to this 
claim.  Accordingly, the Board does not have jurisdiction to 
review this claim and it is dismissed.

Extraschedular

The Board must consider whether the Veteran is entitled to 
consideration for referral for the assignment of 
extraschedular ratings for his service-connected right elbow 
disability, right knee disability, and psychiatric 
disability.  38 C.F.R. § 3.321 (2009); Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008) (noting that the issue of an 
extraschedular rating is a component of a claim for an 
increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably 
raised by the record).  

An extraschedular evaluation is for consideration where a 
service-connected disability presents an exceptional or 
unusual disability picture with marked interference with 
employment or frequent periods of hospitalization that render 
impractical the application of the regular schedular 
standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An 
exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate 
the severity and symptomatology of the Veteran's service-
connected disability. Thun v. Peake, 22 Vet. App. 111, 115 
(2008). 

If there is an exceptional or unusual disability picture, 
then the Board must consider whether the disability picture 
exhibits other factors such as marked interference with 
employment and frequent periods of hospitalization.  Id. at 
115-116. When those two elements are met, the appeal must be 
referred for consideration of the assignment of an 
extraschedular rating. Otherwise, the schedular evaluation is 
adequate, and referral is not required. 38 C.F.R. § 
3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluations assigned for the 
Veteran's service-connected acquired psychiatric disability 
other than PTSD are not inadequate in this case.  As 
discussed above, although the Veteran has been depressed 
throughout the appeal period, several different VA examiners 
have attributed his worsening depression to his continued 
osteoarthritic pain rather than his psychiatric problems.  
There also is no evidence that the Veteran had experienced 
more than moderate psychiatric symptomatology prior to 
October 3, 2008, which is reflected in the 30 percent rating 
assigned for his service-connected acquired psychiatric 
disability prior to this date (as discussed above).  
Additionally, the diagnostic criteria adequately describe the 
severity and symptomatology of this disability.  This is 
especially true because the 70 percent rating assigned in 
this decision for the Veteran's acquired psychiatric 
disability effective October 3, 2008, contemplates severe 
(but not total) disability.  As also discussed above, there 
is no indication that the Veteran has been totally disabled 
due to his psychiatric symptomatology at any time during this 
appeal.  

Moreover, the evidence does not demonstrate other related 
factors such as marked interference with employment and 
frequent hospitalization for treatment of his service-
connected acquired psychiatric disability.  The Board 
recognizes that the Veteran has reported consistently that he 
has been unable to work since 1989 due to joint pain and 
psychological problems.  In a July 2009 addendum to the 
October 2008 VA psychiatric examination, the VA examiner 
concluded that the Veteran's ability to work was impaired 
because of sleep impairment, very little energy and 
motivation, and poor concentration.  The VA examiner also 
determined that the Veteran's ability to work was 
"impaired."  She did not find, however, that the Veteran's 
ability to work was precluded by his service-connected 
psychiatric disability or that this disability interfered 
markedly with his employment.  In any event, the Board notes 
that the 70 percent rating assigned to the Veteran's service-
connected acquired psychiatric disability effective 
October 3, 2008, in this decision contemplates severe 
occupational impairment.  Given the foregoing, the Board 
finds that the criteria for submission for assignment of an 
extraschedular rating for the Veteran's service-connected 
acquired psychiatric disability other than PTSD pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The Board also finds, by contrast, that the criteria are met 
for referral to the Director, C&P Service, for consideration 
of extraschedular entitlement to disability ratings greater 
than 20 percent for a chronic ACL tear of the right knee and 
greater than 10 percent for residuals of an excision of the 
right radial head with traumatic arthritis.  The Board 
concludes that the schedular evaluations assigned for both 
the Veteran's service-connected right knee disability and his 
service-connected right elbow disability are inadequate in 
this case.  The Board also finds that the Veteran has an 
unusual or exceptional right knee and right elbow disability 
picture which is not compensated adequately by the rating 
criteria for rating these disabilities (as outlined below).  
The diagnostic criteria in DC's 5212 and 5257, respectively, 
do describe adequately the Veteran's current right elbow and 
right knee symptomatology, especially in light of his 
continuing complaints of severe right elbow and right knee 
pain.  The Veteran's service-connected right knee and right 
elbow disabilities also interfere markedly with his 
employment.

With respect to the Veteran's service-connected right knee 
disability, the Veteran has reported consistently that he 
experiences severe right knee pain which makes it difficult 
to ambulate or move about his home.  The Board notes that he 
was unable to sit for more than 15 minutes at the Travel 
Board hearing held in August 2009; after 15 minutes, the 
Veteran had to stand up and remained standing for the 
remainder of the hearing because of his severe right knee 
pain.  As discussed above, although the Veteran's right knee 
has been stable throughout the appeal period, severe knee 
instability or recurrent knee subluxation is required for an 
increased schedular rating under DC 5257.  See 38 C.F.R. 
§ 4.71a, DC 5257 (2009).  Although the Board recognizes that 
the Veteran does not experience recurrent right knee 
instability or subluxation, he experienced pain throughout 
the arc of motion on range of motion testing in October 2008.  
The Veteran has an ACL deficient right knee which requires 
him to wear a neoprene right knee sleeve and ACL deficiency 
brace.  This brace provides only moderate relief from his 
constant right knee pain.  In December 2007, the Veteran 
reported that his right knee pain had been 10/10 on a pain 
scale "for years now."  He denied that anything improved or 
worsened his right knee pain.  He also reported experiencing 
occasional right knee locking.  

With respect to the Veteran's service-connected right elbow 
disability, the Veteran also has reported consistently that 
he experiences severely disabling right elbow pain which 
makes is difficult for him to hold objects in his major 
(dominant) hand.  On VA examination in December 2007, the 
Veteran complained of constant right elbow pain which made it 
difficult to move his entire right upper extremity.  He wore 
a neoprene elbow sleeve on his right elbow.  As discussed 
above, DC 5212 requires evidence of non-union in the upper 
half of the radius and loss of bone substance with or without 
deformity for a higher rating.  As also discussed above, 
because the Veteran's right radial head has been removed 
surgically, it would be difficult for him to demonstrate 
entitlement to a higher disability rating under DC 5212 on a 
schedular basis.  The objective medical evidence would show 
(as it does in this case) that his right radial head had been 
removed surgically.  The Veteran reported in October 2008 
that, if he attempted to lift anything weighing 5 pounds or 
more, he experienced a rapid increase in his right elbow pain 
which required him to put down the object he was lifting.  
The Veteran also reported that, with the exception of bathing 
and feeding himself, he was unable to attend to his other 
activities of daily living.  

The Board also finds that the service-connected right knee 
and right elbow disabilities exhibit other factors such as 
marked interference with the Veteran's employment.  The 
Veteran has reported consistently throughout the appeal 
period that these disabilities prevented him from securing 
employment after he quit his last job as a truck driver in 
1989.  He testified before the Board in August 2009 that he 
last had worked in 1989 and was unable to work at all due to 
his service-connected right knee and right elbow 
disabilities.  He also has reported consistently that his 
right knee and right elbow pain made it difficult for him to 
continue driving a truck before he quit working in 1989.  The 
VA examiner who saw the Veteran in October 2008 noted in a 
July 2009 addendum that, with respect to the Veteran's 
service-connected right elbow disability, the Veteran 
"likely would have difficulty performing any form of 
employment that required regular lifting."  He also would 
have difficulty with employment requiring repetitive upper 
extremity movement, including driving a vehicle (which was 
his job prior to 1989).  This examiner stated that, with 
respect to the Veteran's service-connected right knee 
disability, he would have difficulty with any job which 
required prolonged standing for more than 15 minutes or 
repetitive sitting and standing.  Given the foregoing, the 
Board finds that referral to the Director, C&P Service, for 
consideration of extraschedular entitlement to disability 
ratings greater than 20 percent for a chronic ACL tear of the 
right knee and greater than 10 percent for residuals of an 
excision of the right radial head with traumatic arthritis is 
warranted.


ORDER

Entitlement to a disability rating greater than 30 percent 
prior to October 3, 2008, for an acquired psychiatric 
disability other than PTSD is denied.

Entitlement to a 70 percent rating, and no higher, effective 
October 3, 2008, for an acquired psychiatric disability other 
than PTSD is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Entitlement to a disability rating greater than 20 percent 
for a chronic ACL tear of the right knee is denied.

Referral to the Director, C&P Service, is warranted for 
consideration of entitlement to a disability rating greater 
than 20 percent for a chronic ACL tear of the right knee on 
an extraschedular basis.

Entitlement to a disability rating greater than 10 percent 
for residuals of an excision of the right radial head with 
traumatic arthritis is denied.

Referral to the Director, C&P Service, is warranted for 
consideration of entitlement to a disability rating greater 
than 10 percent for residuals of an excision of the right 
radial head with traumatic arthritis on an extraschedular 
basis.

Entitlement to service connection for right knee arthritis is 
dismissed.


REMAND

The Board has found that referral to the Director, C&P 
Service, is warranted for consideration of extraschedular 
entitlement to disability ratings greater than 20 percent for 
a chronic ACL tear of the right knee and greater than 
10 percent for residuals of an excision of the right radial 
head with traumatic arthritis.  Thus, on remand, both of 
these claims should be submitted to the Director, C&P 
Service, for extraschedular consideration in the first 
instance.  See 38 C.F.R. § 3.321(b)(1) (2009).  A copy of the 
Director's decision should be included in the claims file.

The Veteran has contended that he is unemployable solely by 
reason of his service-connected right knee, right elbow, and 
psychiatric disabilities.  Specifically, when he filed his 
most recent TDIU claim in January 2009, the Veteran contended 
that all of these disabilities in combination prevented him 
from securing or following any substantially gainful 
occupation.  He has reported that he last was able to work in 
1989 and, as such, had no recent work history.

As noted, service connection is in effect for an acquired 
psychiatric disability other than PTSD (which the RO has 
characterized as mood disorder with mixed depression and 
anxiety associated with chronic ACL tear and internal 
derangement with history of chondromalacia in the right 
knee), evaluated as 50 percent disabling effective October 3, 
2008, for chronic ACL tear and internal derangement with 
history of chondromalacia of the right knee, evaluated as 
20 percent disabling effective March 18, 2003, and for 
residuals of an excision of the right radial head with 
traumatic arthritis, evaluated as 10 percent disabling 
effective July 1, 1984.  The Veteran's combined disability 
rating for compensation is 60 percent effective October 3, 
2008.

The Board notes that this decision awards a higher rating for 
the Veteran's service-connected acquired psychiatric 
disability other than PTSD.  Because implementation of this 
decision by the RO/AMC could result in a higher disability 
evaluation for compensation, and because the Board is 
prohibited from assigning an extraschedular TDIU in the first 
instance, the Veteran's TDIU claim must be remanded to the 
RO/AMC for additional development.

A total disability rating may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 
40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  

Accordingly, this claim is remanded for the following 
actions:

1.  Refer the Veteran's increased rating 
claims for a chronic ACL tear of the right 
knee and for residuals of an excision of 
the right radial head with traumatic 
arthritis to the Director, C&P Service, 
for extraschedular consideration 
consistent with 38 C.F.R. § 3.321(b)(1).  
A copy of the Director's decision on these 
extraschedular claims must be included in 
the claims file.

2.  After the implementation of the grant 
of an increased rating for service-
connected acquired psychiatric disability, 
forward the Veteran's claims file for 
appropriate medical opinion as to whether, 
without regard to the Veteran's age or the 
impact of any non-service-connected 
disabilities, it is at least as likely as 
not (i.e., a 50 percent or greater 
probability) that the Veteran's service-
connected acquired psychiatric disability, 
chronic ACL tear of the right knee, and 
residuals of an excision of the right 
radial head with traumatic arthritis, 
either alone or in the aggregate, rendered 
him unable to secure or follow a 
substantially gainful occupation.  A 
complete rationale should be provided for 
any opinion(s) expressed.  If the 
requested opinion(s) cannot be provided, 
then the examiner(s) must explain why in 
his or her examination report.

3.  Review the VA examination report(s) 
after completion to ensure that all 
questions asked of the examiner(s) were 
answered to the extent possible.  If they 
were not, return the claims folder to the 
examiner(s) and request that the questions 
to answered so that the report is adequate 
for rating purposes.

4.  Thereafter, readjudicate the TDIU 
claim, including on an extraschedular 
basis if applicable.  If the benefit 
sought on appeal remains denied, the 
appellant and his service representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


